ITEMID: 001-104807
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: KOLU v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä;Sverre Erik Jebens;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: The applicants, Mr Eero Martti Ensio Kolu and Alli Heleena Kolu, are Finnish nationals who were born in 1945 and 1947 respectively and live in Nukari.
The applicants own real estate which is burdened by a servitude (a road crossing it) (tierasite, vägservitut). They wanted to have the road transferred to the neighbouring estate and initiated administrative proceedings to that effect. On 20 November 2007 their application was rejected by the District Survey Office (maanmittaustoimisto, lantmäteribyrå).
By letter dated 19 December 2007 the applicants appealed to the Land Court (maaoikeus, jorddomstolen), requesting that the decision of the District Survey Office be quashed and the road transferred to the neighbouring estate.
On 5 September 2008 the Land Court rejected their appeal. It found, inter alia, that the servitude had already been confirmed by the Supreme Court in 2000 and that the situation had not considerably changed since then. As the nuisance caused to the applicants was modest, there was no reason to transfer the road elsewhere. One of the lay judges gave a dissenting opinion.
By letter dated 3 November 2008 the applicants appealed to the Supreme Court (korkein oikeus, högsta domstolen), reiterating the grounds of appeal already presented before the Land Court.
On 16 March 2009 the Supreme Court refused the applicants leave to appeal.
By letter dated 18 June 2009 the applicants lodged an application for the reopening of the case (tuomion purku, återbrytande) with the Supreme Court. They claimed that the earlier judgment and decisions were manifestly based on a misapplication of the law.
On 1 April 2010 the Supreme Court refused the request. It found that the applicants had not given any grounds on the basis of which the Land Court judgment or the Supreme Court decision could be reversed.
According to Chapter 31, section 7, of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalken, Act no. 4/1734, as amended by Act no. 109/1960):
“A final judgment in a civil case may be reversed:
(1) if a member or official of the court or a representative or counsel of a party has, in connection with the case, been guilty of criminal conduct that may be assumed to have influenced the result of the case;
(2) if a document that has been used as evidence was false or its contents did not accord with the truth and the person who presented the document was aware of the same, or if a party heard under affirmation or a witness or expert witness has deliberately given a false statement and it may be assumed that the document or the statement has influenced the result;
(3) if reference is made to a circumstance or piece of evidence that has not been presented earlier, and its presentation would probably have led to a different result; or
(4) if the judgment is manifestly based on a misapplication of the law.
A judgment shall not be reversed on the grounds referred to in subsection (3), unless the party can establish a probability that he or she could not have referred to the fact or piece of evidence in the court that passed the judgment or on appeal, or that he or she has had another justified reason not to do so.”
A request for the reversal of a judgment in a civil case shall be made within one year of the date on which the requester became aware of the circumstance upon which the request is based. If the request in a civil case is based on the circumstance referred to in section 7, subsection (4), the period shall be calculated from when the judgment became final. A request for the reversal of a final judgment shall be filed with the Supreme Court.
